U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 Commission File Number 001-34250 SEVEN ARTS ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Nevada 45-3138068 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8439 Sunset Boulevard 4th Floor Los Angeles, CA 90069 (Address of principal executive offices) (323) 372-3080 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer o Accelerated Filer o Non-Accredited Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As ofFebruary 15, 2013 there were 67,631,925shares of Common Stock of the issuer outstanding. SEVEN ARTS ENTERTAINMENT, INC. FORM 10-Q DECEMBER 31, 2012 INDEX PART I - FINANCIAL INFORMATION Item 1 - Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of December 31, 2012 (Unaudited) and June 30, 2012 3 Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 4 - Controls and Procedures 42 PART II - OTHER INFORMATION Item 6 - Exhibits 43 Signatures 44 2 Table of Contents Seven Arts Entertainment, Inc. Consolidated Balance Sheets December31, (Unaudited) June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $171,062 and $171,062 Due from related parties Fee income receivable from related parties Other receivables and prepayments Total Current Assets Long term receivable from related parties Film costs, less accumulated amortization of $19,125,730 and $18,953,035 Music assets, less amortization of $408,205 and $0 Leasehold Improvements, less amortization of $80,775 and $0 Property and equipment, net of accumulated depreciation of $112,364 and $106,671 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Due to related parties Shares to be issued Participation and residuals Convertible debt Mortgage and construction loans Film & production loans Deferred income Total Current Liabilities Provision for earn-out TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Convertible redeemable Series A preferred stock at $10 par value, 125,125 and 0 authorized and outstanding $ $ Convertible redeemable Series B preferred stock at $100 par value, 200,000 authorized, 143,850 and 0 outstanding Convertible redeemable Series B stock held in escrow ) ) Common stock; $0.01 par value; 35,667,840 authorized, 29,506,536 and 1,739,900 issued and outstanding Additional paid in capital Treasury stock ) - Accumulated deficit ) ) Warrants to be distributed - Total Seven Arts Entertainment Inc. equity Non-controlling interest ) - Total Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Seven Arts Entertainment, Inc. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 3 Months Ended 6 Months Ended December 31, December 31, Revenue: Film revenue $ Music revenue - - Post production revenue - - Total revenue Cost of revenue: Amortization and impairment of film costs and music assets Amortization of leasehold improvements - - Provision for returns - - - Other cost of revenue Cost of revenue Gross profit (loss) Operating expenses: General and administrative expenses Bad debt expense - ) - ) Total operating expenses Loss from operations ) Non-operating income(expense) Other income ) - - Interest expenses ) Interest income - - Total non-operating income (expense) Loss before taxes ) Provision for income tax - Net loss ) Less:Net loss attributable to non-controlling interests ) - ) - Net loss attributable to Seven Arts Entertainment, Inc. $ ) $ ) $ ) $ ) Comprehensive loss: Net loss ) Other Comprehensive income/loss - Comprehensive loss ) Less:Comprehensive loss attributable to non-controlling interests ) - ) - Comprehensive loss attributable to Seven Arts Entertainment, Inc. $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding: Basic Diluted Basic profit/ (loss) per share $ ) $ ) $ ) $ ) Diluted profit/ (loss) per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents Seven Arts Entertainment, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended December31, 2012 Six Months Ended December31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization and impairment of film costs & music assets Amortization of leasehold improvements - Stock issued for services Provision for returns - Increase in accounts receivable ) Decrease in due from related parties Increase in other receivables and prepayments ) Capitalization of film costs Capitalization of music assets - Decrease in bank overdraft - ) Increase (decrease) in accounts payable ) Increase in accrued liabilities Increase in deferred income Increase in due to related parties - Accrued interest on loans - Net cashused in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Addition of leasehold improvements - Net cash used in investing activities - CASH FLOWS FROM FINANCING ACTIVITES: Conversion of debt to common stock - ) Proceeds from borrowings - Shares of common stock issued in satisfaction of debt - Issuance of common stock for cash - Acquisition of treasury stock - Shares of common stock issued to PLC for assets - Common and preferred stock to be issued Stock issued in share exchange - Liabilities retained in PLC in share exchange - ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental cash flow information: Interest paid $ - $ - Taxes paid $ - $ - Non-cash investing and financing activities: Shares of common stock issued to PLC for assets $ - $ Common and preferred stock to be issued $ - $ Stock issued in share exchange $ - $ Liabilities retained in PLC in share exchange $ - $ ) Conversion of debt to common stock $ $ ) Stock issued for services $ $ Conversion of Preferred Shares Series B to common stock $ $ - The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents Seven Arts Entertainment, Inc. Notes to Consolidated Financial Statements December 31, 2012 (Unaudited) NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Seven Arts Entertainment, Inc. (herein referred to as “the Company”, “Seven Arts” or “SAE,”), a Nevada Corporation, is the continuation of the business of Seven Arts Pictures Plc. (“PLC”), which was founded in 2002 as an independent motion picture production and distribution company engaged in the development, acquisition, financing, production, and licensing of theatrical motion pictures for exhibition in domestic (i.e., the United States and Canada) and foreign theatrical markets, and for subsequent worldwide release in other forms of media, including home video and pay and free television. The Company currently owns interests in 33 completed motion pictures, subject in certain instances to the prior financial interests of other parties. As discussed herein, in late February 2012, the Company formed Seven Arts Music, Inc. (“SAM”) and acquired 52 completed sound recordings of the recording artist DMX from David Michery (“Michery”) with the rights to additional albums and acquired 100% of the stock of Big Jake Music (“BJM”).As a result, the Company is also in the business of producing and distributing recorded music. On June 30, 2012 Seven Arts Filmed Entertainment LLC (“SAFELA”) was transferred to the Company.SAFELA, which is now 60% owned by the Company, has a 30 year lease to operate a film production and post-production facility at 807 Esplanade in New Orleans, Louisiana.The post production facility commenced operations on July 1, 2012. On June 11, 2010, SAE, was formed and became a wholly owned subsidiary of PLC.As of June 11, 2010, the Company entered into an Asset Transfer Agreement, as amended on January 27,2011 and again on August 31, 2011, to transfer certain assets with a cost basis from PLC to SAE, in exchange for assumption by SAE of certain indebtedness and for one share of common stock of SAE for each ordinary share of PLC which have been distributed to shareholders. Additionally, 28,571 shares (2,000,000 shares as adjusted for the 1:70 reverse stock split discussed herein) of SAE were issued to PLC in order to satisfy any remaining obligations. This transfer was approved by the PLC shareholders at an Extraordinary General Meeting on June 11, 2010. The purpose of this transfer was to eliminate our status as a foreign private issuer and to assume compliance with all obligations of a domestic issuer under all applicable state and Federal securities laws. Our intention in executing this transaction was to redomicile our business with no change in the economic interests of our shareholders. On August 31, 2011, NASDAQ approved the substitution of one share of SAE, Inc. stock for the Company's NASDAQ listing, effective at the opening of trading on September 1, 2011. On that date, each of the Company's ordinary shares were exchanged for one share of common stock of SAE, and commenced trading on NASDAQ as the successor to the Company's NASDAQ listing. This transaction was approved by the Company’s shareholders at the Company’s Extraordinary General Meeting on June 11, 2010.On August 31, 2012, the Company announced a 1:70 reverse stock split, which was effective immediately.All share references herein have been adjusted to reflect this split. On November 8, 2011, the Company's listing predecessor, PLC, was placed into involuntary creditors liquidation under English law (See Note 10 – Commitments and Contingencies). Certain indebtedness of PLC remained with PLC and will be subject to administration or payment in those administration proceedings.In accordance with the asset transfer agreement, PLC has been issued 2 million (pre-split)/28,571 post- split shares of common stock of SAE in order to satisfy these obligations. 6 Table of Contents In connection with the acquisition of the music assets of Michery, the Company issued 100,000 shares of the Company’s Series B convertible preferred stock, par value $100, convertible at approximately $1.10 per share, to Michery and his assigns, with 50,000 being delivered at the time of execution and theadditional 50,000 shares of the Company’s Series B convertible preferred stock to be held in escrowagainsttwo DMX albums and two Bone Thugs-N-Harmony albums generating an aggregate of net earnings before interest and taxes of $5,000,000 during the next five fiscal years.Mr.Michery is the Chief Executive Officer of SAM. Subsequent to period end, Mr. Michery converted and sold 37,000 shares of Series B and used a portion of the proceeds to pay for certain expenses of the Company in connection with the issuance of the DMX album “Undisputed.” The Company and Mr. Michery have agreed the remaining 50,000 shares of Series B in escrow will be disposed of by issuance of 20,000 shares to Mr. Michery in full satisfaction of any claims he may have against the Company for payment of these expenses and the balance of the shares of Series B will be cancelled. In connection with the acquisition of the stock of BJM, the Company issued 80,000 shares of the Company’s Series B convertible preferred stock, par value $100, convertible at approximately $1.10 per share, to Jake Shapiro and his assigns, with 10,000 being delivered to him at time of execution and the additional 70,000 shares to be held in escrow until such time as certain specific terms are met. 40,000 of the shares are subject to proving valuation and usage ofcertain advertising credits and 30,000 shares are subject to an earn-out over a two year period. The Company settled its disputes with Mr. Shapiro subsequent to December 31, 2012, and all shares of Series B preferred stock held in escrow for him and persons associated with him have been cancelled, and the rights to the assets acquired will be returned to Mr. Shapiro. Seven Arts Pictures Louisiana LLC, (“SAPLA”), a related party of the Company, entered into a Credit Agreement with Advantage Capital Community Development Fund LLC dated October 11, 2007, for the acquisition and improvement of the production and post-production facility located at 807 Esplanade Avenue in New Orleans, Louisiana (“807 Esplanade”) for aggregate principal advances of up to $3,700,000.This agreement was guaranteed by the Company’s predecessor.Approximately $3,700,000 plus interest has been drawn under the terms of this Credit Agreement, as of June 30, 2012. The Company has now assumed the liability for $1,000,000 of this amount plus a contingent sum of $750,000 (contingent on receipt of the tax credit revenues) due to an agreement with the now mortgagor Palm Finance. A construction loan of $1,850,000 previously guaranteed by the Company has now also been assumed by the Company, through SAFELA, for the grant of a 30 year lease on the property 807 Esplanade to operate a filmproduction and post-production facility. On August 31, 2012, the Company announced a 1-for-70 reverse split of its common stock effective as of 4:01p.m. EDT. The new CUSIP number is 81783N 201.By virtue of the reverse split, every 70 shares of theoutstanding common stock were combined and converted into one share of new common stock with resulting fractional shares rounded up to the next whole share.The Company also announced that it will proportionately reduce the number of its authorized shares of common stock. Trading of the Company’s common stock on The NASDAQ Capital Market was suspended at the opening of business on September 14, 2012, due to the fact that the Company did not meet the $1 minimum bid price stock listing requirement of NASDAQ for ten trading days prior to September 20, 2012, the expiration date on the Company’s six-month extensionto meet this listing requirement. On September 14, 2012 the Company’scommon stock began trading on the OTC Market’s OTCQB marketplace.The Company’s common sharestrade under the Company’ssymbol “SAPX.”The Company is applying to trade on the highest OTC marketplace, OTCQX, but is trading on the OTCQB tier until the Company is eligible to trade on the OTCQX. 7 Table of Contents Emerging Growth Company Critical Accounting Policy Disclosure: The Company qualifys as an “emerging growth company” under the 2ct. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. As an emerging grown company, the Company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. The Companymay elect to take advantage of the benefits of this extended transition period in the future. Capital Structure: SAE’s authorized capital as of December 31, 2012 was35,992,964 shares. The shareholders agreed to increase the authorized shares to 250,000,000 from 50,000,000 at the Company’s shareholder meeting in February 2012 . The shareholders also approved a 1:10 reverse split at this meeting. The Board of Directors approved a 1:70 reverse split on August 31, 2012 but to do so had to reduce the authorized common stock back to 35,667,840 shares.All amounts of common stock presented in these financial statements have been restated for all historical periods to reflect these reverse stock splits. At a meeting of stockholders held on January 28, 2013, the authorized shares of the Company’s stock was increased to 250,000,000 with 249,000,000allocated to common stock and 1,000,000 allocated to preferred stock (Note 13). As of December 31, 2012 SAE has authorized the following classes of stock: ● 35,667,839shares of common stock authorized, $.01 par value per share.As of December 31, 2012 and June 30, 2012, there were 29,506,536and 4,166,677 shares of common stock outstanding, all of which are fully paid and non-assessable. Each outstanding share of common stock entitles the holder thereof to one vote per share on matters submitted to a vote of stockholders. ● 125,125 shares of Series A Preferred Stock with a $10.00 par value per share, issued to one shareholder in November 2011.These shares have a conversion price to common stock of $10.50 per share. ● 200,000 shares Series B Preferred Stock with a $100.00 par value per share, issued in February, 2012, 143,850 shares are issued, 120,000 of such shares are held in escrow subject to earn out provisions. The per share conversion price for the Series B Preferred Stock is $1.10 per share. ● 214,007,035shares of unallocated capital stock Unaudited Financial Statements: The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States (“GAAP”) for complete consolidated financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals, unless otherwise indicated) considered necessary for a fair presentation of the interim financial data have been included. Operating results for the three and six months ended December 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2013. Events occurring subsequent to December 31, 2012 have been evaluated for potential recognition or disclosure in the unaudited consolidated financial statements for the three and six months ended December 31, 2012 and through the date of this filing. 8 Table of Contents The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company's Annual Report on Form 10-K for the fiscal year ended June 30, 2012, filed with the Securities and Exchange Commission (the “SEC”) on October 15, 2012. Significant Accounting Policies: The Company’s management selects accounting principles generally accepted in the United States of America and adopts methods for their application. The application of accounting principles requires the estimating, matching and timing of revenue and expense. It is also necessary for management to determine, measure and allocate resources and obligations within the financial process according to those principles. The accounting policies used conform to generally accepted accounting principles which have been consistently applied in the preparation of these financial statements. The financial statements and notes are representations of the Company’s management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company's system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. Basis of Presentation: The accompanying consolidated financial statements include the accounts of Seven Arts Entertainment, Inc. (“SAE”), and its subsidiaries: ● Seven Arts Filmed Entertainment, Limited (“SAFE, Ltd.”) (100% owned) ● Seven Arts Music, Inc. (“SAM”) (100% owned) and ● Big Jake Music, Inc. (“BJM”) (100% owned) ● Seven Arts Filmed Entertainment Louisiana LLC (“SAFELA”) (As of June 30, 2012)(60% owned by SAE, 40% owned by Palm Finance) The Company consolidates its subsidiaries in accordance with Accounting Standards Codification (“ASC”) 810, “Business Combinations”, and specifically ASC 810-10-15-8 which states, "The usual condition for a controlling financial interest is ownership of a majority voting interest, and, therefore, as a general rule,ownership by one reporting entity, directly or indirectly, or over 50% of the outstanding voting shares of another entity is a condition pointing toward consolidation." All material intercompany balances and transactions are eliminated.The Company does not have any variable interest or special purpose entities. The Company presents Palm Finance’s 40% share of SAFELA’s profit or loss as a non-controlling interest.As of December 31, 2012, SAFELA’s net loss was $430,244. 9 Table of Contents . Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. The most significant estimates made by management in the preparation of the financial statements relate to ultimate revenue and costs of its films which are used in the amortization and impairment of film costs, estimates for allowances and income taxes. Accordingly, actual results could differ from those estimates. Recently Issued Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Revenue Recognition: FILMS The Company recognizes revenue from the sale (minimum guarantee or non-refundable advances) or licensing arrangement (royalty agreements) of a film in accordance with ASC 605-15 “Revenue Recognition”. Revenue will be recognized only when all of the following criteria have been met: a) Persuasive evidence of a sale or licensing arrangement with a customer exists. b) The film is complete and, in accordance with the terms of the arrangement, has been delivered or is available for immediate and unconditional delivery. (i.e. the “notice of delivery” (“NOD”) has been sent and there is a master negative available for the customer). c) The license period of the arrangement has begun and the customer can begin its exploitation, exhibition, or sale. d) The arrangement fee is fixed or determinable. e) Collection of the arrangement fee is reasonably assured. A written agreement with clients (purchase order, letter, contract, etc.), indicating the film name, territory and period is required for the recognition of revenue. Revenue is recognized when the performance criteria in the contracts have been met. The customer generally confirms agreement by their signature on the contract. Minimum guarantee revenue (i.e., non-refundable advances) is recognized as and when the film is available for delivery to the respective territories. Cash deposits received on the signing of the contracts are recorded as deferred revenue until the film is available for delivery (as described above) at which point the deferred revenue is recognized as revenue. The Company does not recognize any revenues relating to minimum guarantee on any motion picture or related amortization expense on that picture until United States theatrical release if it has agreed with the licensees that delivery or payment of minimum guarantee will be delayed for any material period of time to permit such a theatrical release. 10 Table of Contents Royalty revenue, which equates to an agreed share of gross receipts of films, is recognized as income as and when the Company is notified of the amounts by the customers through their royalty reports. Revenue is recorded net of any sales or value added taxes charged to customers. MUSIC Revenue, which equates to an agreed share of gross receipts, is recognized as income when the Company is notified of the amounts by the distribution agent through their distribution reports. Revenue is recorded: a) net of anysales or value added taxes charged to customers b) net of discounts agreed with customers c) netofreturns provision agreed with the distributor and d) grossed up for the distribution fee charged by the distribution agent. Revenue from digital distribution will be reported by the various digital platforms such asiTunes in their periodic reports and posted as received. FEE RELATED REVENUES Many countries make tax credits available to encourage film production in the territory. Seven Arts benefits from tax credits in: a) The UK and several other European territories for their European productions b) Canada for their Canadian productions c) Louisiana for their US productions d) Tax preferred financing deals These tax credits may be treated as a reduction in the capitalized costs of the film assets they are financing or as producer fees to us if the tax credits are earned and owned by a company in the Group and paid to us as overhead or producer fees. SAPLA REVENUE SHARING FEES Revenue in the form of fee income is due to the Company from related party, SAPLA (owned by the wife of Peter Hoffman, the Company’s CEO) in the amount of the net proceeds from the disposition of the tax credits by SAPLA. In accordance with an intercompany agreement between SAE and SAPLA,all revenues earned by SAPLA are due to SAE. 11 Table of Contents Foreign Currency Transactions and Comprehensive Income: The Company’s functional currency, as well as that of all the Company’s subsidiaries, is the US Dollar. The functional currency of the Company’s predecessor, was the Pound Sterling (“GPB”), and some transactions which are generated in the United Kingdom are denominated in GBP. Foreign currency transaction gains and losses arising from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the consolidated results of operations. Where possible, the Company seeks to match GBP income with GBP expenditures. To date, the Company has not hedged any transactional currency exposure but will keep such exposures under review and where appropriate may enter into such transactions in future. Income Taxes: The Company has adopted ASC 740-10, “Income Taxes”, which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable (deferred tax liability) or benefit (deferred tax asset). Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company accounts for uncertain tax positions according to the provisions of ASC 740. ASC 740 contains a two-step approach for recognizing and measuring uncertain tax positions. Tax positions are evaluated for recognition by determining if the weight of available evidence indicates that it is probable that the position will be sustained on audit, including resolution of related appeals or litigation. Tax benefits are then measured as the largest amount which is more than 50% likely of being realized upon ultimate settlement. The Company considers many factors when evaluating and estimating tax positions and tax benefits, which may require periodic adjustments and which may not accurately anticipate actual outcomes. No material changes have occurred in the Company’s tax positions taken as of June 30, 2012 and in the three and six months ended December 31, 2012. The Company has provided a valuation allowance against all existing and newly created deferred tax assets as of December 31, 2012, as it is more likely than not that its deferred tax assets are not currently realizable due to the net operating losses incurred by the Company. Cash and Cash Equivalents: Cash and cash equivalents includes cash in banks with original maturities of three months or less and are stated at cost which approximates market value, which in the opinion of management, are subject to an insignificant risk of loss in value. The cash and cash equivalents of the Company consisted of cash balances held on deposit with banks, including various accounts denominated in US Dollars, Pounds Sterling and Euros. Accounts Receivable: Accounts Receivable are carried at their face amount, less an allowance for doubtful accounts. On a periodic basis, the Company evaluates accounts receivable and establishes an allowance for doubtful accounts based on a combination of specific customer circumstances and credit conditions, and on a history of write offs and collections. The Company’s policy is generally not to charge interest on trade receivables after the invoice becomes past due. A receivable is considered past due if payments have not been received within agreed upon invoice terms. Write offs are recorded at a time when a customer receivable is deemed uncollectible. The Company’s allowance for doubtful accounts was $171,062 at both December 31, 2012 and June 30, 2012. Substantially all of the trade receivables in the consolidated financial statements are pledged as security for borrowings by the Company. 12 Table of Contents Due To/Due From Related Parties In September 2004, the Company’s predecessor entered into an agreement with SAP under which SAP provided the services of Mr. Peter Hoffman for the amount of his contracted salary and the Los Angeles office and staff of SAP Inc. to the Company’s predecessor at cost.Pursuant to two inter Company agreements, SAP also from time-to-time owned limited liability companies in the United States which distributed the Company’s motion pictures for a fee, with all profits ensuing to the benefit of the Company. These companies also provided other services to the Company at no fee other than Mr. Hoffman’s salary and the direct third-party costs of SAP’s Los Angeles office, all of which were reflected in the Company’s financial statements.Portions of Mr. Hoffman’s salary have not been paid to him and have been reflected asDue To Related Party.During the six months ended December 31, 2012, 7,357,143 (post split) shares were issued in satisfaction of $2,091,227 of this liability. These shares are being held as collateral against certain loansand will be returned to the Company if not called as collateral. These other services may include accounting services, audits of distribution statements, collection of accounts receivable, supervision of production of motion pictures and similar day-to-day aspects of the Company’s business.SAP assigned to the Company any proceeds arising from services performed by SAP on its behalf. SAP was granted the power and authority to enter into agreements on the Company’s behalf. These agreements have terminated as of December 31, 2011. SAP directly or through related various Louisiana limited liability companies have,from time-to-time,made non-interest bearing advances to the Company or its subsidiaries or have received advances back from the Company,and have paid expenses on each other’s behalf. Fee Income Receivable from Related Party Current and Long Term Receivable Income due from SAPLA under the terms of an intercompany agreement with SAE whereby any revenue earned by SAPLA is due to SAE Inc.Any fees due later than twelve months are classified as Long Term Receivable. Other Receivables and Prepayments: The Company has entered into contracts for investor relations and consulting services to assist in future fundraising activities. A portion of these services were prepaid with shares of common stock that vested immediately and will be amortized over the period the services are to be provided. Additionally, the Company has approximately $200,000 and $125,000 in revenue to be received from digital platforms on the films, The Pool Boys and Drunkboat, respectively, which has been earned but not received as of December 31, 2012. Also included in other receivables is approximately $356,000 receivable from the Company’s distributor of the DMX album. The Company released the album and shipped approximately110,000 units during the quarter ended September 30, 2012. The receivable is net of a customary allowance for returns. Film Costs: Film costs include the unamortized costs of completed films which have been produced by the Company or for which the Company has acquired distribution rights, libraries acquired as part of acquisitions of companies and films in progress and in development. For films produced by the Company, capitalized costs include all direct production and financing costs, capitalized interest and production overhead. Costs of acquiring and producing films are amortized using the individual-film-forecast method, whereby these costs are amortized and participations and residuals costs are accrued in the proportion that current year’s revenue bears to management’s estimate of ultimate revenue at the beginning of the current year expected to be recognized from the exploitation, exhibition or sale of the films. The majority of a film's costs (approximately 80% or more) are generally amortized within three years of the picture's initial release. 13 Table of Contents Ultimate revenue includes estimates over a period not to exceed ten years following the date of initial release. Film costs are stated at the lower of amortized cost or estimated fair value. Individual film costs are reviewed on a title-by-title basis, when an event or change in circumstances indicates that the fair value of a film is less than its unamortized cost. The fair value of the film is determined using management’s future revenue and cost estimates and a discounted cash flow approach. Impairment is recorded in the amount by which the unamortized costs exceed the estimated fair value of the film. Estimates of future revenue involve measurement uncertainty, and therefore it is possible that reductions in the carrying value of investment in films may be required as a consequence of changes in management’s future revenue estimates. Films are included in the general “library” category when initial release dates are at least three years prior to the acquisition date. Films in progress include the accumulated costs of productions which have not yet been completed. Films in development include costs of acquiring film rights to books, stage plays or original screenplays and costs to adapt such projects. Such costs are capitalized and, upon commencement of production, are transferred to production costs. Projects in development are written off at the earlier of the date they are determined not to be recoverable or when abandoned. Music Assets: The initial material assets that were acquired comprise 52 completed sound recordings including two completed albums with “DMX”, up to two additional albums from “DMX” and up to five albums from “Bone Thugs-N-Harmony”. Music assetsinclude the unamortized costs of completed albums, singles and videos which have been produced by the Company or for which the Company has acquired distribution rights, libraries acquired as part of acquisitions and albumsin progress and in development.For albumsproduced by the Company, capitalized costs include all direct production and financing costs, capitalized interest and production overhead. Costs of acquiring and producing music assets will beamortized using the individual-album-forecast method, whereby these costs are amortizedin the proportion that current year’s revenue bears to management’s estimate of ultimate revenue at the beginning of the current year expected to be recognized from the exploitation or sale of the music. Leasehold Improvements: On June 30, 2012, the Company acquired SAFELA, which was previously a related party company.SAFELA owns, in its capacity, a 30 year lease on 807 Esplanade, New Orleans, Louisiana, which was constructed as a production and post-production facility for the Company’s use.Additionally, SAFELA owns the capitalized leasehold improvements in 807 Esplanade and the related debt which financed the construction.Through this acquisition, the Company has capitalized the leasehold improvements and assumed the debt related.As the leasehold improvements and the debt are booked at the same amounts, no net assets were transferred into the Company and no additional consideration has been paid. The post production facility commenced operations on July 1, 2012.The leasehold improvements are being amortized over the useful life of the lease. Property & Equipment: Equipment is carried at the cost of acquisition or construction and depreciated over the estimated useful lives of the assets. Costs associated with repair and maintenance are expensed as incurred. Costs associated with improvements which extend the life, increase the capacity or improve the efficiency of our property and equipment are capitalized and depreciated over the remaining life of the related asset. Gains and losses on dispositions of equipment are reflected in operations. Depreciation and amortization are provided using the straight-line method over the estimated useful lives of the assets, which are 3 to 5 years. 14 Table of Contents Impairment of Long Lived Assets: The Company evaluates, on a periodic basis, long-lived assets to be held and used for impairment in accordance with the reporting requirements of ASC 360-10, “Accounting for the Impairment or Disposal of Long-Lived Assets”. The evaluation is based on certain impairment indicators, such as the nature of the assets, the future economic benefit of the assets, any historical or future profitability measurements, as well as other external market conditions or factors that may be present. If these impairment indicators are present or other factors exist that indicate that the carrying amount of the asset may not be recoverable, then an estimate of the discounted value of expected future operating cash flows is used to determine whether the asset is recoverable and the amount of any impairment is measured as the difference between the carrying amount of the asset and its estimated fair value. The fair value is estimated using valuation techniques such as market prices for similar assets or discounted future operating cash flows. Deferred Income: Any income received from customers before a film is delivered for release (such as deposits on distribution contracts)is recorded as a deferred income until all of the criteria for the Company’s revenue recognition policy have been met. Provision for Earn-Out for David Michery/Big Jake Music: The Company’s Asset Purchase Agreement with David Michery provided for 50,000 of the Company’s $100 par, Convertible Redeemable Series B Preferred Shares, be held in Escrow until the Net EBIT (as defined in the agreement) from distribution of the DMX Albums and two albums embodying the performance of Bone Thugs-n-Harmony exceeds $5,000,000, as confirmed by the Company’s independent auditor.At the end of five years, should the Net EBIT be less than $5,000,000, the shares will be released on a fractional basis, as defined in the agreement.The Company has determined the current estimate of fair value of the earn-out to be $0. In connection with the acquisition of the stock of BJM, the Company issued 80,000 shares of the Company’s Series B convertible preferred stock, par value $100, convertible at approximately $1.10 per share, to Jake Shapiro and his assigns, with 10,000 being delivered to him at time of execution and the additional 70,000 shares to be held in escrow until such time as certain specific terms are met. 40,000 of the shares are subject to proving valuation and usage ofcertain advertising credits and 30,000 shares are subject to an earn-out over a two year period. The Company has determined the fair value of the earn-out with regard to the proving of the media credits is $50,000, as of December 31, 2012 and June 30, 2012 which the Board believes is the value of an equivalent public relations campaign for the two projects for which the credits have been used.Mr. Sharpiro does have the right to seek an independent valuation. 15 Table of Contents Asset Transfer Agreement: On June 11, 2010, Seven Arts Entertainment, Inc. (“SAE”), a Nevada Corporation, was formed and became a wholly owned subsidiary of Seven Arts Pictures Plc. As of June 11, 2010, the Company entered into an Asset Transfer Agreement, as amended on January 27,2011 and again on August 31, 2011, to transfer all of the assets with a cost basis from PLC to SAE, in exchange for assumption by SAE of certain indebtedness and for one share of common stock of SAE for each ordinary share of PLC which have been distributed to shareholders. Additionally, 28,571 (2,000,000 pre-split) shares of SAE were issued to PLC in order to satisfy any remaining obligations. This transfer was approved by the PLC shareholders at an Extraordinary General Meeting on June 11, 2010. The purpose of this transfer was to eliminate our status as a foreign private issuer and to assume compliance with all obligations of a domestic issuer under all applicable state and Federal securities laws. Our intention in executing this transaction was to redomicile our business with no change in the economic interests of our shareholders. The assets and certain of the liabilities of SAP Plc. were brought across at net book value.All related party balances of PLC were left in the original company as were the shares in SAFE(UK) Ltd and Cinematic Finance Ltd.All disputed debts were left with the PLC. The “price” paid for the asset transfer was a one for one share issue in SAE Inc. and an issuance of a further 2,000,000 (pre-split) 28,571 post-split ) shares in SAE Inc.The issuance of the 2,000,000 shares was booked at the closing market price on August 31 2011, which was $0.66/share. Earnings Per Share: Basic earnings (loss) per share are computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share include the effects of any outstanding options, warrants and other potentially dilutive securities. In accordance with ASC 260-10-45-19, the Company did not consider any potential common shares in the computation of diluted EPS as of December 31, 2012 and 2011, due to the loss from continuing operations, as they would have an anti-dilutive effect on EPS. Share Based Payments: The Company accounts for share based payments using a fair value based method whereby compensation cost is measured at the grant date based on the value of the services received and is recognized over the service period. The Company uses the Black-Scholes-Merton pricing model to calculate the fair value of options and warrants issued. In calculating this fair value, there are certain assumptions used such as the expected life of the option, risk-free interest rate, dividend yield, volatility and forfeiture rate. The use of a different estimate for any one of these components could have a material impact on the amount of calculated compensation expense. Segment Reporting: The Company nowoperates in three business segments as a motion pictureproducer and distributor; as a music label managing the assets of David Michery and Big Jake Music and as a provider of both production and post-production services at its facility at 807 Esplanade in New Orleans. The Company believes thatits businesses should be reported as three business segments. (See Note 2 - Segment Information). Fair Value Measurements: ASC Topic 820, “Fair Value Measurements and Disclosures”, defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and requires certain disclosures about fair value measurements. In general, fair value of financial instruments are based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. These adjustments may include amounts to reflect counterparty credit quality and the Corporation’s credit worthiness, among other things, as well as unobservable parameters. Any such valuation adjustments are applied consistently over time. 16 Table of Contents Derivative Instruments: The Company’s policy is to not use derivative or hedging financial instruments for trading or speculative purposes, except certain embedded derivatives derived from certain conversion features or reset provisions attached to the convertible debentures, as described in Note 9. Reclassification: Certain prior year balances were reclassified to conform with current year presentation. NOTE 2 - SEGMENT INFORMATION In accordance with ASC 280 “Segment Reporting”, operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision-making group, in making decisions how to allocate resources and assess performance.Our chief decision maker, as defined under the FASB’s guidance, is a combination of the Chief Executive Officer and the Chief Financial Officer. In the quarter ended March 31, 2012,the Company formed a new subsidiary, Seven Arts Music, and acquired music assets from David Michery and purchased the stock of Big Jake Music.This was a new line of business for the Company.All music company sales relate to the release of the first DMX “Undisputed”album .On June 30, 2012, the Company acquired SAFELA, which was previously a related party company.SAFELA owns, in its capacity, a 30 year lease on 807 Esplanade, New Orleans, Louisiana, which was constructed as a production and post-production facility for the Company’s use.The post production facility commenced operations on July 1, 2012.This is also a new line of business for the Company. 17 Table of Contents The table below presents the financial information for the three reportable segments for the three and six monthsended December 31, 2012: Three Months Ended December 31, 2012 Film (SAFE) Music (SAM) Post- Production (SAFELA) Total Revenue $ Cost of revenue ) Gross profit/(loss) Operating expenses ) Loss from operations $ ) $ ) $ ) ) SAE Inc. ) Total Operating Loss $ ) Six Months Ended December 31, 2012 Film (SAFE) Music (SAM) Post- Production (SAFELA) Total Revenue $ Cost of revenue ) Gross profit/(loss) ) Operating expenses ) Loss from operations $ ) $ ) $ ) ) SAE Inc. ) Total Operating Loss $ ) Assets December 31, 2012 June 30, 2012 Film assets $ $ Music assets Post-production assets 18 Table of Contents NOTE 3 – RELATED PARTY DUE TO/DUE FROM SAP, Inc. directly or through related various Louisiana limited liability companies have from time-to-time made non-interest bearing advances to the Company or its subsidiaries or have received advances back from the Company.The balances of these combined accounts due to the Company as of December 31, 2012 and June 30, 2012 were $(66,389) and $1,055,633, respectively. As ofDecember 31, 2012 : SAE SAFE CONSOLIDATED BALANCE Due From:- SAP Inc. $ $ $ SAP LOU - SAP PLC - Total Due to:- SAP Inc. $ $ ) $ ) Peter Hoffman ) ) ) SAFE (UK) - ) ) SAP PLC - ) ) $ ) $ ) $ ) SAP, Inc. has pledged an interest in its shares of the Company’s stock to secure certain indebtedness for which SAP, Inc. and the Company are jointly liable such as the Apollo and Armadillo debts. The stock of SAP, Inc. (previously owned by Peter Hoffman) was transferred to the listing predecessor of SAE on September 1, 2011. SAP Inc. and Louisiana Companies: The Company’s Chief Executive Officer, Peter Hoffman, controls several companies, including (prior to September 10, 2011) Seven Arts Pictures, Inc. (“SAP, Inc.”) that are not part of the Company but from which it obtains or transfers distribution rights or other assets related to the business and which control production of the motion pictures. The agreements with Mr. Hoffman, and the companies controlled by him, provide that all revenues related to the Company’s business payable to Mr. Hoffman or any of these related party companies is due to the Company, except Mr. Hoffman’s salary, bonus and stock ownership. None of these affiliates are variable interest or special purpose entities. Pursuant to a related party agreement, SAP, Inc. holds ownership of limited liability corporations in the United States, with all distribution rights and profits thereof being due to SAFE, Ltd. In addition, they have also provided other services for Seven Arts Pictures Plc. and SAFE, Ltd. and SAE, Inc. at no fee other than Mr. Hoffman’s salary and the direct third party costs of the Los Angeles office, all of which are reflected in the financial statements of SAFE, Ltd. These other services include any reasonable requests of the management of the Company including accounting services, audits of distribution statements, collection of accounts receivable, supervision of production of motion pictures and similar day-to-day aspects of the Company’s business. Effective January 1, 2012 no further such transactions are intended. 19 Table of Contents Peter Hoffman: In September 2004, the Company’s predecessor entered into an agreement with SAP under which SAP provided the services of Mr. Peter Hoffman for the amount of his contracted salary and the Los Angeles office and staff of SAP Inc. to the Company’s predecessor at cost.Pursuant to two inter Company agreements, SAP also from time-to-time owned limited liability companies in the United States which distributed the Company’s motion pictures for a fee, with all profits ensuing to the benefit of the Company. These companies also provided other services to the Company at no fee other than Mr. Hoffman’s salary and the direct third-party costs of SAP’s Los Angeles office, all of which were reflected in the Company’s financial statements.Portions of Mr. Hoffman’s salary have not been paid to him and have been reflected asDue To Related Party. During the six months ended December 31, 2012, 357,143 (25,000,000 pre-split) and 7,000,000 shares were issued in exchange for $914,786, and $1,190,000, respectively, of the Due to related party balance.The 357,143 shares have been pledged to JMJ Financial in connection with a $500,000 convertible debenture, as collateral against repayment of the note. The 7,000,000 shares have been pledged to Tonaquint Inc, in connection with a total of $590,000 in convertible debentures, under the terms of an amendment dated October 5, 2012, as collateral against repayment of the note. (Note 8) In the event of a default on either of the notes the holder may transfer and sell the pledged shares and apply the proceeds against the outstanding amounts on the notes. Per agreements between the Company and Mr. Hoffman in respect to the pledged shares, if the pledged shares are sold and applied to the note balance, or if the shares are not utilized by the pledges and returned to the Company, Mr. Hoffman’s Due to related party balance as of the date of the agreements, will be reinstated. Due to the future obligation to in substance repurchase the shares and reinstate the Due to related party balance, the shares have been treated as if issued for no consideration, and a liability for $2,104,786 was recognized included in the Due to related party balance for the obligation to repurchase the pledged shares. 807 Esplanade Guarantee: Seven Arts Pictures Louisiana LLC, (“SAPLA”) a related party of the Company, entered into a Credit Agreement with Advantage Capital Community Development Fund LLC dated October 11, 2007, for the acquisition and improvement of the production and post-production facility located at 807 Esplanade Avenue in New Orleans, Louisiana for aggregate principal advances of up to $3,700,000.This agreement was guaranteed by the Company’s predecessor.Approximately $3,700,000 plus interest has been drawn under the terms of this Credit Agreement, as ofDecember 31, 2012. As of June 30, 2012, the Company assumed the liability for $1,000,000 of this amount plus a contingent sum of $750,000 due to Advantage Capital (contingent on receipt of tax credit revenues) due to an agreement with the now mortgagor Palm Finance. A construction loan of $1,850,000 previously guaranteed by the Company has now been assumed by the Companyfor807 Esplanade. 807 Esplanade Advances: On February 28, 2012, the Company took out a convertible loan of $200,000 from Rowett Capital Ltd. These have been loanedto 807 Esplanade to cover outstanding interest payments due on the construction loanon 807 Esplanadepreviously guaranteed by the Company.Three additional convertible loans were taken out totaling $600,000 and then loaned onto SAPLA to pay down the construction loan on the property 807 Esplanade, as to not further delay the construction and opening of the facility, for which the Company will have a 30 year lease to operate a post-production facility. 20 Table of Contents NOTE 4 – FEE INCOME RECEIVABLE FROM RELATED PARTY Under the terms of the related party agreement between SAPLA and SAE Inc. all income generated by SAPLA is due to SAE Inc. as fee income.SAPLA is due to receive approximately $9,447,544 from disposition of Louisiana and Federal historic rehabilitation and film infrastructure tax credits for the restoration and the establishment of a post-production facility at 807 Esplanade. SAPLA will pay the proceeds from disposition of such tax credits to SAE Inc. as fee income.The Company hasprovided a reserve of $1,906,646 against this receipt to allow for cost of disposing the credits and a further reserve against potential disallowance of any expenditures by Louisiana or Federal taxing authorities, which is not anticipated by Management. SAPLA has filed for historical rehabilitation tax credits available from the United States (26%) and Louisiana (25%) on approximately $9,500,000 of historical rehabilitation expenses paid in connection with the renovation of the building and property at 807 Esplanade Avenue in New Orleans, Louisiana (the “Property”) and reflected in a compilation of expenses by an independent accounting firm. SAPLA has filed the Part I application for historic rehabilitation credits and has received the Part II and Part III approvals from the United States Department of Parks with respect to the Property. SAPLA have allocated the Federal historic rehabilitation credits to investors in its lessee, 807 Esplanade Ave. MT LLC (“MT”), who have completed the necessary documentation for the transfer to take place.We expect the credits will be received upon the filing of the investor’s amended tax return for 2011 and 2012. There is nothing further that needs to be done on this matter to assure the collection of these sums.Upon filing the tax returns and utilizing the credits,the investor will reduce ourindebtedness to them as a result of such allocation. SAPLA will assign the Louisiana historic rehabilitation for cash.All creative and historic approvals have been given with respect to these credits. The State has not yet issued its certification of the amounts after review of the required audit.Per discussions management has had with the Inspector General’s office, the Company believes the issue to be resolved shortly. SAPLA has also filed for Louisiana film infrastructure tax credits (40%) on all of its investment of approximately $11,500,000 in connection with the Property to date, as reflected in an audit report of an independent accounting firm (which also includes audits of all rehabilitation expenses). SAPLA has approval from Louisiana that the Property is a certified state film infrastructure project and SAFELA, as lessee of MT, is now operating a production and post-production facility at the Property. Louisiana has certified approximately $6,500,000 of film infrastructure expenditure, the tax credits accruing on which SAPLA will assign for cash, with the remaining expenses remaining under consideration by the Louisiana Department of Economic Development (“LED”).SAPLA has received no objections to any of its film rehabilitation expenses from LED as reflected in the audit report submitted to LEDF on July 2, 2012.Under a published Opinion of the Attorney General of Louisiana, the Louisiana tax credits vest upon certification as a film infrastructure project which occurred in 2008.Revenue is not recognized until the required audit or compilation is complete and available to be submitted to the appropriate agency.The reserve established by the Company against the revenue to be received from SAPLA from disposition of the tax credits reflects potential discounts on the assignment of credits for cash and any potential reduction in the amount of expenses that may be subject to credits by objection of any Federal or Louisiana agency, even though the Company has at present no reason to believe there will be any such reductions. As of December 31, 2012, the current director of LED has toured 807 Esplanade and seemed satisfied with his review.He requested the building get a permanent business license (which will be available on March 1, 2013) and to confirm that the equipment in the building is permanent.The Company is not aware of any other issues with respect to the State Film Infrastructure Credits, which have already been confirmed in a letter in September of 2012. The only issue appears to be whether or not the building has actually been “placed in service” to the satisfaction of LED. 21 Table of Contents NOTE 5 – FILM COSTS Film costs as of December 31, 2012 and June 30, 2012 are as follows: December31, 2012 June30, 2012 Film Costs, beginning of period $ $ Additions to film costs during the period Total film costs Less:Amortization and impairmentfor the period Less: One time revaluation due to asset transfer - Total film costs, net of accumulated amortization $ $ Amortization of film costs was $94,886 and $172,695 for the three and six months ended December 31, 2012.The Company reviews capitalized film costs for impairment whenever events or changes in circumstances indicate that the carrying amounts of such assets may not be recoverable or at least once per year. Determination of recoverability is based on an estimate of future cash flows resulting from the use of the asset, and its eventual disposition. Measurement of an impairment loss for the assets is based on the fair value of the asset as estimated using a discounted cash flow model.The Company had a one-time revaluation due to asset transfer of $6,459,247 at June 30, 2012. Analysis of film costs NBV as at 12/31/12 % amortized in Completed Next 12 mths Next 3 years New releases The Pool Boys $ % % Nine Miles Down % % Night of the Demons 78 % % $ Library titles Total Library $ 53
